Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Status
	Claims 21, 23-32, and 34-35 are pending.
	Claim 21 is currently amended. 
	Claims 21, 23-32, and 34-35 are examined on the merits.

Claim Interpretation
	Claim 21 is drawn to a haploid cell comprising a modified linkage block, wherein said linkage block comprises at least one endogenous endonuclease recognition sequence located at a site that is linked to a transgene insertion wherein the endogenous endonuclease recognition sequence is capable of directing a targeted insertion of at least one nucleic acid sequence of interest wherein the at least one nucleic acid of interest comprises an additional transgene. The claim only requires a haploid cell having a single transgene that is linked an endogenous endonuclease recognition sequence. (Note that any sequences that are linked are by definition within the linkage block according to paragraph 128 of the instant Specification). Given that custom endonuclease can be designed to cut most sequences, at least claim 21 encompasses any transgenic haploid cell. Also note that claim 21 requires that the linkage block comprises at least one transgene.   


    PNG
    media_image1.png
    115
    1471
    media_image1.png
    Greyscale




Response to Arguments - Indefiniteness
	The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 11/23/2021. 


Improper Claim Dependence
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The rejected claims all depend from claim 21 which is drawn to a haploid plant cell comprising a linkage block; however, claims 23-24 already require one or more transgenes being present/inserted given the amendments made to claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - Improper Claim Dependence
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant urges the action is confusing the linkage block that is linked to transgene insertion with the transgene insertion itself and that the linkage block does not specify any number of transgenes. 
	This argument is not persuasive. As discussed in the Claim Interpretation section above, any contiguous segment of DNA that is linked is considered within a “linkage block.” This interpretation of the claim is based on the definition of “linkage block” that is provided in the instant specification.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 21, 23-25, and 34-35 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Moon et al 2010 (Trends in Biotechnology 28:1 p. 3-8).
The claims are drawn to a haploid plant cell comprising modified linkage blocks comprising at least one custom endonuclease recognition sequence and a transgene insertion (claim 21 and 23-24, See Claim Interpretation Section and Improper Claim Dependence rejection above), or comprising two or more transgenes (claim 25). Claims 
Note that the custom endonuclease can be designed to cleave nearly any sequence including endogenous sequences and thus the requirement that the modified linkage blockage block comprise a custom endonuclease cleavage site does not limit the claims, as most sequences in a genome could be custom endonuclease cleavage sites. 
Moon et al disclose plants comprising a gene stack (Multiples genes are contemplated) that comprises zinc finger cleavage sites flanking the stack and the stack comprising traits and marker genes and a zinc finger nuclease-encoding construct that that is operably linked to a pollen specific promoter (Figures 1 and 2). The female gametophytes are haploid cells that comprise this gene stack. Haploid pollen cells would also comprise this stack upon pollen formation, but before excision via ZFN expression. Further, there are many endogenous endonuclease recognition sequences linked to the gene stack given that custom endonuclease can be designed to cleave many sequences including endogenous sequences. Accordingly, claims 21, 23-25, and 34-35 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Moon et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21, 23-32, and 34-35 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1).
The claims are drawn to a haploid plant cell comprising modified linkage blocks comprising at least one custom endonuclease recognition sequence and a transgene insertion (claim 21 and 23-24, See Claim Interpretation Section and Improper Claim Dependence rejection above), comprising two or more transgenes (claim 25), wherein the linkage block is genetically linked to a haplotype of interest (claim 26), wherein the wherein the presence of the linkage block or the haplotype is associated with a phenotypic trait including herbicide tolerance or a visually detectable trait or a trait detectable in seeds (claims 27-31) wherein the plant is selected from a list of species in claim 32. Claims 34 and 35 are drawn plants and plant parts, including cells, comprising the haploid cell of claim 21.  
Note that the custom endonuclease can be designed to cleave nearly any sequence including endogenous sequences and thus the requirement that the modified linkage blockage block comprise a custom endonuclease cleavage site does not limit the claims, as most sequences in a genome could be custom endonuclease cleavage sites. 
Bull et al teach methods of making stacks of genomic regions (modified linkage blocks) including transgene stacks in crop species (See entire document, paragraphs 23, 24, 33, 38 and 41 are of particular interest). Bull et al also teach the use of methods known in the art to provide for site-specific integration or removal of transgenes to 
Bull et al do not teach that the linkage block is present in a haploid cell.
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to grow a plant of Bull et al to point where it produces pollen and thus produces a haploid cell comprising the modified linkage block. As such, claims 21, 23-32, and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bull et al 2006 (US 2006/0282911 B1).
 
Response to Arguments - 35 USC § 103 (Bull et al)
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant urges that “Bull does not teach or suggest a linkage block comprising at least one endonuclease recognition sequence located at a site that is linked to at least one modification selected from the group consisting of: a transgene insertion wherein the at least one endonuclease recognition sequence is a native sequence, the present rejection can no longer stand.”
de novo to try to claim what they deem to be their invention. It appears that the many amendments over time have left the claim very confusing.
Response to Arguments - 35 USC § 102 (Moon et al) and 35 USC § 103 (Bull et al)
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant urges that Moon does not teach that the endonuclease recognition sequence is an endogenous sequence. 
These arguments are not persuasive, because through the use of custom endonucleases, almost any endogenous sequence can be an endonuclease recognition sequence and relatively large segments of DNA are linked to almost any locus including the site of transgene stack taught by Moon. The Examiner will provide art regarding custom endonucleases if Applicant requests.   
The arguments regarding Bull are the same as Moon and the fact pattern is the same. Thus, the rejection over Bull is also maintained.

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663